GEORGE W. Latimer, Judge
(dissenting) :
I dissent.
The Court’s opinion applies the concepts announced in United States v. O’Neal, (No. 25), 1 USCMA 138, 2 CMR 44, decided February 7, 1952, and my dissent in that case expresses, in part, my reasons for not concurring in this decision. I, therefore, do not argue the legal principles except the one which may be involved in a consideration of the evidence in this case to support the finding of guilty.
The Court overrules the contention of petitioner that the service involved is not important, and poses the principal question in the following language: ‘¿Does the circumstantial evidence in this case support, as a matter of law, the finding that Shull intended to shirk transfer to the Far East Command?”
To answer the question the Court relates only those facts which are considered material to the majority decision. I take the view that all facts favorable to the finding should be considered, and from those it should be determined whether there is sufficient evidence from which a court-martial could find the accused guilty beyond a reasonable doubt. In the interest of brevity I will not relate the differences, except as they are pointed up in my argument; and, because the absence without leave is clearly established, I need only argue the question of intent.
I believe it well to consider that, without an admission by the petitioner, the question of his intent must be inferred from facts and circumstances which tend to throw light on his mental attitude. The general rule concerning this element of a crime is stated in Estep v. United States, 140 F2d 40, at page 45:
“Of course guilty knowledge or criminal intent is usually a factual question, peculiarly within the province of the jury, and is seldom provable by direct evidence, but must be inferred from facts and circumstances which reasonably tend to manifest a mental attitude. Gates v. United States, 10 Cir, 122 F2d 571, 575; Aiken v. United States, 4 Cir, 108 F2d 182; Shell v. State, 184 Ark 248, 42 SW2d 19.”
In reaching the conclusion I do, I have in mind that the inferences from the facts and circumstances were determined adversely to petitioner by members of the court-martial and I mentioned those which they might have drawn to show they are within the bounds of reason.
The petitioner, who apparently was not doing too well in his company, requested that he be given a three-day pass. This request was refused. Shortly thereafter, a call was made on Headquarters, Fort Campbell, to furnish replacements for the Far East Command. The call was broken down *184and sent out to the various camp units and the first sergeant of Company A, 511th Airborne Infantry Regiment (petitioner’s company) was selected to obtain the volunteers from that unit. The petitioner volunteered and his name was placed on the list which was forwarded to higher headquarters on the 6th day of March, 1951. He was selected as one of the members to go on shipment, and this information was conveyed to the first sergeant who in turn relayed it to the .petitioner. It was then too late for him to withdraw from the assignment. Apparently, the sole and only reason for transferring petitioner to the Replacement Company at that time was to place him in the channel used to transport personnel overseas. He, therefore, knew that he had been specifically selected and was being processed for a combat area. The ' exact date of departure from Fort Campbell or any intervening station was not known, but once the journey was started there was little likelihood of there being any permanent interruption. The petitioner, either on the day of notification or the next day, but certainly after he was aware of his acceptance for the shipment, again contacted the company commander to obtain the three-day pass. He informed the commander that he was going to the Far East Command, and would like to go home over the weekend. The whole tenor of the conversation concerned the importance of getting home and back before the shipment left. The commander had some reservations about issuing the pass because of possible interference with the movement of the shipment. To clear up any doubt he required a statement from petitioner that he had cleared with the replacement company commander, who would be concerned, since the last day of authorized absence was after the effective date of the morning report change. The company commander also requested assurance from the petitioner to the effect that he had ascertained that there would not be any shipment to the Far East Command before his time of return.
The petitioner had completed some, if not all, of the processing required prior to shipment and there is nothing suggested which would interfere with his transfer to the overseas command. When the company commander concluded to grant the pass he took occasion to read to the petitioner Article of War 28 and warn him of the seriousness of the offense of being absent when the shipment departed. It appears that other similar shipments had departed from Fort Campbell, and, according to the company commander, it was shown that shipments to the Far East cleared the post in not more than from ten days to two weeks after the call. In this instance the call was made on the 5th or 6th of the month, the order transferring the petitioner was dated the 8th, the shipment order the 12th, and the men who were on the shipment order left for Camp Stoneman on the 19th. From this it would appear that the shipment was well within the limits of the time pattern established. The petitioner had been stationed at Fort Campbell for some little time and he would have had a reasonable opportunity to know the time involved between selection and departure. In addition, it seems almost inconceivable that a person volunteering for a specific overseas assignment would be totally uninformed as to the probable time of departure. He might not know the exact day or hour, but he would know the maximum period he could safely rely on. That item of information is usually one of the first to be considered and was considered by the petitioner when he made his request for a pass. In this instance, if an immediate movement had not been contemplated by the petitioner his reasons for any haste to go on a short pass would have been uncalled for. Some fifteen days expired between the date of his starting on pass and the date he was apprehended by civilian police, and when the latter occurred he was not making any attempt to return to his station; and,, this lack of effort, in spite of an acknowledgment by him to the apprehending of-*185fleer that he knew he was on shipment to the Far East.
When summed up, I find the company commander, with extraordinary care, impressing on petitioner the importance of the service and the necessity of returning at the end of the pass period. He was concerned about the fact that the shipment might leave before the pass expired and to make certain such would not happen had inquiries made. This information was obtained by or communicated to petitioner and should have put him on notice that shipment could be expected at any time thereafter. Certainly, it can be said that everyone connected with the transfer, including. petitioner, felt the shipment was imminent. He had 'knowingly placed himself in the channel for overseas shipment and no reason is apparent which would lead him to believe that thereafter movement would not be reasonably rapid and certain. Processing commenced immediately, was partially completed, and every indication pointed to an early movement. In spite of this, petitioner left with a warning ringing in his ears and remained away until he was apprehended on a date too late to accompany the shipment to Camp Stoneman. In short, and as I view the record, the evidence is sufficient, in both quality and quantity, to permit the court to find that petitioner knew he was selected for overseas duty; that the time for leaving Fort Campbell was fixed with -sufficient certainty that he knew, or should have known, that any absence over and beyond the leave period probably would result in his missing the shipment; that an absence of from ten days to two weeks would, with reasonable certainty, bring about that result; and that the absence, under the circumstances, was of such length and duration that petitioner intended to miss his shipment to the Far East.
Because of my belief that the court-martial could infer .the necessary intent from the facts in the record, it becomes necessary that I mention a 'theory advanced by the petitioner. •Conceding thát he volunteered for foreign duty and that, as contended by him, it would appear unreasonable for him immediately thereafter-to absent himself with intent to avoid that duty, there were subsequent happenings claimed by him which might reasonably cause a change in his mental attitude. It can be assumed from his acts 'that he believed it important that he be back at camp prior to the expiration of his pass period. According to stipulated testimony, a call was made to a sergeant in charge of quarters and notification given to him that someone claiming to be the petitioner would not be able to report at reveille but would report in by noon of the 12th. Thereafter, according to petitioner’s pretrial statement, he started for Fort Campbell and had reached Evansville, Indiana, a little over 100 miles from his station. He made a telephone call from there and upon learning that his wife was going to go through with her action for divorce he reversed his journey, returned home, and thereafter made no further attempt to contact his unit or to proceed to Fort Campbell. A change in her plans might have induced him to change his. From the time of his return to his home until his apprehension a nine-day period had passed. It could reasonably be concluded by the court that his personal problems far out-weighed his duty to the service and that he would remain home until they were settled, regardless of the consequences. The law does not require that the intent to shirk important service be formed at the inception of the afc-sence, it can be formed at any time while in that status.
I would affirm the holding of the board of review.